Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 3 November 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
St Petersburg November 3 1814

Although Mr. H.—has informed me that the Congress is dissolved, still I persevere in writing, as it is easy to have my letters returned in case you should have left Ghent.What is pretended to be the terms on which great Britain will treat, was yesterday published in the Conservateur, if there is any truth in this, it needs no Comment
The Emperor will not return here untill the end of December when he returns he is to be accompanied by half the Crowned heads of Europe at which people fret a little as the dearness of living is already very much felt and the mere talk of these visits gives rise already to great impositions. The Duke is expected almost immediately I suppose to pay his devoirs before the Marriage takes place.
I am very anxious to hear from you your last letter having mention’d that Catherines Baby was sick I am very glad you have a place to pass to your evenings agreeably at from all I can gather you have derives so much benefit from your journey that you should be careful not to injure it again by devoting too much of your time to study I have nothing new to write you and shall therefore make my letter very short more especially as I overslept myself this morning and I fear I shall be too late for the Post.—
Charles is quite well and quite happy and I am ever your most affectionate Wife

L. C. A.